DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Claims 22-30 are cancelled per the RCE amendment.
Claims 10-21 are pending for examination. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David M. Sullivan (REG. No. 51,025).

The Specification is  amended as follows:

[0031] 	In certain embodiments, the controller 45 may include a digital signal processor 88, a signal injection module 90, and a band stop filter 92 associated with the signal injection module 90. The digital signal processor 88 serves as a signal interface module which receives electrical signals associated with an operating condition of the motor 30 from the one or more controller voltage and current sensors [[31]] 47. The signal processor 88 may correlate the received electrical signals with a rotor position of the motor 30. In certain embodiments, the digital signal processor 88 may transmit signals corresponding to rotor position to the main VFD 38 via an output submodule of the signal interface module and a controller signal transmission link 94. In certain embodiments, the transmission link 94 may include cables configured to transmit analog or digital signals when the controller 45 acts as a virtual encoder or virtual resolver, and cables configured to transmit digital signals when the output from the signal interface module is in digital form. A wide variety of analog signal-carrying cables and digital signal-carrying cables are available commercially and are known to those of ordinary skill in the art. Alternatively, communication between the controller and the variable frequency drive may be done wirelessly by using radio communications.

Allowable Subject Matter
Claims 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claims 10: In view of the limitations the prior art including the prior works of the assignee does not explicitly describe or suggest a system for driving an electric machine/a method of optimizing an efficiency of an electric machine the system 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846